                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
TZVEE WOOD and ANDREA MALESTER,                                     DOC #: _________________
                                                                    DATE FILED: 12/12/2019
                              Plaintiffs,

               -against-                                                  14 Civ. 7535 (AT) (DCF)

MUTUAL REDEVELOPMENT HOUSES, INC., et al.,                                         ORDER

                          Defendants.
ANALISA TORRES, District Judge:

        Having reviewed Plaintiffs’ letter, ECF No. 252, requesting an extension of time to object
to the Honorable Debra C. Freeman’s November 19, 2019 order, ECF No. 249, it is hereby
ORDERED that Plaintiffs’ request is GRANTED. By December 26, 2019, Plaintiffs shall file
any objections to Judge Freeman’s order. No further extensions shall be granted absent
compelling circumstances.

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs pro se.

       SO ORDERED.

Dated: December 12, 2019
       New York, New York
